Citation Nr: 0924639	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-15 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
postoperative residuals, hemorrhoids. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to October 
1964.  

This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.
 

FINDING OF FACT

Throughout the entire time on appeal, hemorrhoids have been 
manifested by subjective complaints of occasional bleeding 
and anemia; objective findings included no persistent 
bleeding or fissures.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
postoperative residuals, hemorrhoids, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.113, Diagnostic 
Codes (DC) 7336 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities.  Id.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); 
but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding it appropriate to consider factors outside the 
specific rating criteria in determining level of occupational 
and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran is rated at 10 percent disabling under DC 7336 
(hemorrhoids, external or internal, large or thrombic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences).  A higher rating for hemorrhoids is 
warranted when the evidence shows the following:

*	Hemorrhoids, external or internal 
with persistent bleeding and with 
secondary anemia or with fissures. 
(20 percent).

After a careful review of the evidence of record, the Board 
finds that a rating in excess of 10 percent is not warranted 
for the entire period on appeal. 

First, VA outpatient treatment records are absent any 
complaints of, treatment for, or diagnosis of fissures.  
Moreover, the evidence is absent any complaints of, or 
treatment for, persistent bleeding.  At the hearing before 
the Board in May 2009, the Veteran noted that it had been 
months since he had seen any blood in his stool.  Even then, 
he acknowledges that any blood he had seen was a small amount 
observed on tissue.  

Next, while VA outpatient treatment records dated in 
September 2004 reflect a diagnosis of iron deficiency anemia, 
the Veteran reported that he had seen streaks of bright red 
bleeding after bowel movements only two occasions in the past 
year.  This evidence suggests that he was not, in fact, 
having persistent bleeding.  It was also noted that he was on 
Coumadin (a blood thinner) due to a previous stroke.  
Laboratory results were reported as hemoglobin at 15.1 and 
hematocrit at 43.6, although reference normals were not 
reported.

In a January 2005 VA examination, undertake four months 
later, the examiner reported, among other things, that the 
Veteran's hemoglobin level was 14.9 g/dL and hematocrit level 
was 44.9 percent, which the examiner reported as within 
normal limits.  This suggests that the levels reported in 
September 2004 of 15.1 and 43.6 levels were also essentially 
normal.

The examiner also conducted a thorough examination and found 
no evidence of bleeding, although the examiner found evidence 
of frequent recurrence of hemorrhoids with excessive tissue.  
The examiner concluded that the Veteran's hemorrhoids did not 
cause significant anemia or malnutrition.

In a May 2005, the Veteran was found to have a positive fecal 
occult blood test.  The physician reported that the Veteran 
was not anemic and was asymptomatic, although no laboratory 
tests are of record.   In July 2005, the Veteran underwent an 
elective colonoscopy.  The colonic mucosa was normal, there 
were no bleeding sites found, no masses or polyps, and no 
vascular abnormalities.  The diagnosis was normal 
colonoscopic examination.  

Additional outpatient treatment record show no complaints of 
persistent bleeding nor reflect an assessment of his rectum.  
It appears that he remained on Coumadin for some period of 
time but the list of medications did not include an iron 
supplement.  The most recent laboratory findings in February 
2009 were reportedly "normal," although it was not clear 
what testing was undertaken.   

Although the record shows that the Veteran was treated for 
anemia in September 2004, and tested positive for fecal 
occult blood, the record does not show that he suffered from 
persistent bleeding at any time during the entire appeal 
period.  Specifically, he reported only two episodes of 
bleeding after bowel movements at that time.  Moreover, he 
expressly denied persistent bleeding at the hearing before 
the Board.  Therefore, a higher rating is not warranted for 
any period on appeal. 

With respect to the Veteran's claim, the Board has also 
considered his statements that his disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of these disorders-according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's recurrent hemorrhoids-has been provided by the 
medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  VA must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
November 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in November 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the November 2004 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his recurrent hemorrhoids had worsened in severity, 
including statements from his doctors, lab and X-ray results, 
or his own statements describing his symptoms, frequency and 
severity of the symptoms, and their causation of additional 
disability.  

Additionally, a March 2006 statement of the case (SOC) 
informed him of the specific rating criteria used for the 
evaluation of his claim.  The SOC advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate 
abdominal conditions, including the specific criteria for the 
various ratings.  

The SOC explained in detail why he was granted a 10 percent 
rating and not granted the next higher 20 percent rating, 
listing the criteria for the next higher rating.  Based on 
the evidence above, the Veteran can be expected to understand 
from the various letters from the RO what was needed to 
support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  For example, at his May 2009 
hearing before the Board, he testified that "[t]hey were 
giving me anemia pills."  Additionally, on his Appeal Form 
9, he stated that he was told he was anemic.  These 
statements indicate that he was aware of the criteria for the 
next higher rating requiring secondary anemia.  Further, in 
his notice of disagreement, he reported that "somedays the 
hemorrhoids just start bleed[ing]."  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

As to VA's duty to assist, the RO obtained service treatment 
records and VA outpatient treatment records.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

A rating in excess of 10 percent for postoperative residuals, 
hemorrhoids is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


